          Case 2:21-cv-01078-JCM-VCF Document 10 Filed 07/23/21 Page 1 of 2




 1   Sarai L. Brown, Esq. (Bar No. 11067)
     sbrown@skanemills.com
 2   Beth A. Cook, Esq. (Bar No. 9928)
     bcook@skanemills.com
 3   SKANE MILLS LLP
     1120 Town Center Drive, Suite 200
 4   Las Vegas, Nevada 89144
 5
     (702) 363-2535 / Fax (702) 363-2534

 6   Attorneys for Plaintiff, BRIGHTHOUSE LIFE INSURANCE COMPANY, AND
     BRIGHTHOUSE SECURITIES, LLC
 7
 8
                        UNITED STATES DISTRICT COURT
 9
                                 DISTRICT OF NEVADA
10
11
12   BRIGHTHOUSE LIFE INSURANCE                 CASE NO.: 2:21-cv-01078-JCM-VCF
     COMPANY; and BRIGHTHOUSE
13   SECURITIES, LLC,
14
                   Plaintiffs,                  STIPULATION AND ORDER FOR
15                                              EXTENSION OF TIME FOR
16
         v.                                     DEFENDANTS, LINCOLN
     GEORGE SCHMIDT, JR.; LINCOLN               FINANCIAL ADVISORS
17
     FINANCIAL ADVISORS                         CORPORATION AND LINCOLN
18   CORPORATION; and LINCOLN                   FINANCIAL SECURITIES
     FINANCIAL SECURITIES
19   CORPORATION,                               CORPORATION TO FILE
                                                RESPONSIVE PLEADING TO
20                                              COMPLAINT
                  Defendants.
21
                                                (Second Request)
22
23
24         COMES NOW, the parties, by and through their undersigned counsel,
25   hereby stipulate and agree that the deadline for Defendants, Lincoln Financial
26   Advisors Corporation and Lincoln Financial Securities Corporation (collectively,
27   “Defendants”) to answer or otherwise respond to Plaintiff’s Brighthouse Life
28

                                            1
          Case 2:21-cv-01078-JCM-VCF Document 10 Filed 07/23/21 Page 2 of 2




 1   Insurance Company and Brighthouse Securities, LLC’s (collectively “Plaintiffs”)
 2   Complaint (ECF No. 1) shall be extended to and including August 30, 2021.
 3
 4   DATED: July 22, 2021                       DATED: July 22, 2021
 5
 6   SKANE MILLS LLP                            McDONALD CARANO LLP
 7    /s/ Sarai L. Brown                          /s/ Jeff Sivestri
 8   ___________________________                _____________________________
 9   Sarai L. Brown, Esq. (#11067)              Jeff Silvestri, Esq. (#5779)
     Beth A. Cook, Esq. (#9928)                 Tara U. Teegarden, Esq. (#15344)
10   1120 Town Center Drive                     2300 W. Sahara Avenue
11   Suite 200                                  Suite 1200
     Las Vegas, Nevada 89144                    Las Vegas, Nevada 89102
12
13
14                                              IT IS SO ORDERED.
15
16                                              ___________________________________
                                                UNITED STATE MAGISTRATE JUDGE
17
                                                         7-23-2021
18                                              DATED: ______________________
19
20
21
22
23
24
25
26
27
28

                                            2
